Title: From James Madison to Ebenezer Potter, 30 June 1803
From: Madison, James
To: Potter, Ebenezer


Dear Sir
Washington June 30. 1803.
Your favor of the 23d. has been duly recd. I have inquired into the arrangements for filling the offices of Register & Comssr. of claims in the Mississippi Territory, and find that they preclude your wishes on that subject; and these are I believe the only offices to which your wishes can refer. I shall always feel it due to the opinion I entertain of your integrity & other qualities, to represent them to the President on any occasion you may chuse, in such a manner as will enable him to do justice to your pretensions in comparison with those of competitors.
As you decline, in favor of another plan, the purchase of our Mill-establishment, it is unnecessary to enter on that subject. I think it probable you would have found the terms very advantageous to you, notwithstanding the difficulty attending a few of the very small shares. The abatements on that consideration would have been more than equivalent, to this encumbrance, even if in case of improvements a share of the expence would not fall on those shares, which is by no means certain.
The latest information from Europe leaves the question of war undecided. The letters from Paris are not of late date. Our prospects there were not fixt, but on the whole not unfavorable. I am Sir very respectfully yr. obedt. sert.
James Madison
 

   
   RC (CtY: Alfred Van Sinderen Collection).


